DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11405120 B2 (hereinafter ‘120). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of Instant Application
Claim 9 of ‘120
A method of synchronizing device clocks, the method comprising: receiving, at a first device, a first isochronous data stream from a peripheral device, the first isochronous data stream associated with a first clock maintained at the peripheral device, the first isochronous data stream including at least one transmission event; establishing a second isochronous data stream between the first device and a second device, the second isochronous data stream associated with a second clock, the second clock maintained at the first device; and synchronizing the second clock with the first clock using the at least one transmission event.
A computer program product for synchronizing device clocks, the computer program product including a set of non-transitory computer-readable instructions stored in a memory of a first device, the set of non-transitory computer-readable instructions being executable by a processor of the first device, and are configured to: receive a first isochronous data stream from a peripheral device, the first isochronous data stream having a first interval based on a first clock, the first clock maintained at the peripheral device, the first isochronous data stream comprising at least one transmission event, wherein the at least one transmission event of the first isochronous data stream comprises a first anchor point; establish a second isochronous data stream between the first device and a second device, the second isochronous data stream having a second interval associated with a second clock, the second clock maintained at the first device, wherein the second data stream includes at least one transmission event comprising a second anchor point, and wherein the at least one transmission event of the second data stream is received after a determined subinterval, wherein the determined subinterval is a difference between the first anchor point and the second anchor point; synchronize the second clock with the first clock using the at least one transmission event; and revert, in response to the first device, the second device, or the peripheral device determining that a link quality between the first device and the peripheral device falls below a predetermined threshold, to an unsynchronized state wherein the second interval of the second isochronous data stream is independent of the first isochronous data stream, and wherein the first device is configured to receive a link layer request from the second device over the second isochronous data stream to shift the second anchor point in response to the determined subinterval falling below a predetermined threshold.


	Claim 9 of ‘120 recites narrower features but still recites the same features as claim 1 of the Instant Application. Claim 11 of the Instant Application also rejected based on claim 9 of ‘120.
	Claim 2, 12 rejected based on claim 10 of ‘120.
	Claim 3-4, 13-14 rejected based on claim 9 of ‘120.
	Claim 5, 15 rejected based on claim 11 of ‘120.
	Claim 6, 16 rejected based on claim 12 of ‘120.
	Claim 7, 17 rejected based on claim 13 of ‘120.
	Claim 8, 18 rejected based on claim 14 of ‘120.
Claim 9, 19 rejected based on claim 15 of ‘120.	
Claim 10, 20 rejected based on claim 16 of ‘120.

Claim Objections
Claim 11 recites “the first isochronous data stream having associated with a first clock” and Examiner believe this is an error and recommends removing “having.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 20 recites “The computer program product of claim 1” however claim 1 recites a method and does not define a “computer program product” rendering the claim indefinite as there is insufficient antecedent basis for “computer program product” in claim 1. Examiner believes claim 20 is supposed to depend on claim 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 10-13, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al. (“Sridharan”) (US 20190230459 A1) in view of Linsky et al. (“Linsky”) (US 20210376884 A1).

Regarding claim 1, Sridharan teaches:
A method of synchronizing device clocks [Figure 1], the method comprising: 
receiving, at a first device and a second device, a first time-based data stream from a peripheral device [See Figure 1, A-P link 140 and A-S link 142 between peripheral and first / second audio devices in L / R ear, ¶0025-26 140 and 142 used for audio transmission in a first stream based on time see Figure 3A-3C], the first time-based data stream associated with a first clock maintained at the peripheral device [Figure 2-3A-3C, ¶0027-30, a clock corresponding to master i.e. audio source of peripheral device source 210 is basis for interval between TX from audio source until next TX from audio source, see interval between 310 and next transmission in A-P 140 Figure 3A-3C], the first time-based data stream comprising at least one transmission event [Figure 3A-3C, ¶0027-30, first stream from audio source on A-P link comprises an event being 310 where a transmission from audio source occurs]; 
establishing a second time-based data stream between the first device and a second device [Figure 1-2, P-S link 124 is established between L and R earpiece, and see time-based stream as in Figure 3A-3C, ¶0025-30 used for exchanging audio data and timing information between primary and secondary earpiece], the second time-based data stream associated with a second clock [See Figure 3A-3C, clock of earpieces for second stream P-S determine a second interval between each transmission event 312 and clock for P-S link 124 exists ¶0027-30], the second clock maintained at the first device [¶0029 clock maintained at primary earpiece for aligning with master clock]; and synchronizing the second clock with the first clock using the at least one transmission event [¶0025-30, primary earpiece may synchronize second steams 124 to first stream 140 using audio transmission from master on first stream, i.e. an event, including clock information in the transmission, to align clock for second stream to avoid collisions].
Sridharan teaches time-based streams but not necessary isochronous however Linsky teaches isochronous [¶0031 earbuds part of isochronous group, ¶0020 Figure 1 ¶0020 link 160 and links 140, 150 between earbuds and source 130 are all isochronous].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify isochronous streams. Sridharan teaches Bluetooth ¶0029 and time-slotted communication Figure 3A-3C from source to earbuds and between earbuds. Sridharan does not expressly teach isochronous however it would have been obvious to modify Sridharan to be isochronous as in Linsky who teaches this is a known technique in BLE ¶0020 thus making it a simple substitution to replace the unspecified stream types of Sridharan to be isochronous as in Linsky without altering the intended outcome of the invention and avoid coexistence issues ¶0004.

Regarding claim 2, Sridharan-Linsky teaches:
The method of claim 1, wherein establishing the second isochronous data stream includes exchanging information about a relationship between the first device and the peripheral device [Sridharan ¶0025-30, link 124 established by exchanging timing information regarding master clock and information from audio source i.e. peripheral device from primary earpiece device].

Regarding claim 3, Sridharan-Linsky teaches:
The method of claim 1, wherein the at least one transmission event of the first isochronous data stream includes a first anchor point [Sridharan, Figure 3A-3C, ¶0025-30, first stream on A-P link includes transmission event with first anchor point, being the point at which the transmission is sent 310, see also Figure 7 and Figure 11, each anchor point being the transmission from audio source of a packet to the earpieces], the second data stream includes at least one transmission event including a second anchor point [Sridharan, Figure 3A-3C, ¶0025-30, second stream on P-S link shows that transmissions / receptions on P-S link between primary and secondary audio devices adhere to a clock see Figure 3C, each transmission according to P-S clock is an anchor point , and Figure 7 and Figure 11, wherein the TX / RX anchor point of P-S stream as in Figure 3C may be when secondary earpieces sends request for missing packet to primary at a second anchor point, this anchor points is communication on the P-S link], and the at least one transmission event of the second data stream is received after a determined subinterval [Examiner notes it is not clear which device is actually receiving e.g. first or second device, thus Sridharan Figure 3A-3C shows transmission events with subinterval 350 for P-S link, and transmission events being the communication on P-S interval at the corresponding clock cycle, the event being the TX / RX on the P-S link including a receiving the event i.e. the transmission in the TX, and as in Figure 7, Figure 11, transmission event may be a request for missing packet received from a secondary earpiece according to second anchor point defined by the P-S clock as in Figure 3C and ¶0029-30, and any TX / RX event on the P-S link associated with subinterval 350], the determined subinterval associated with a difference between the first anchor point and the second anchor point [Sridharan Figure 3A-3C ¶0025-30, subinterval 350 is difference between anchor points of A-P and P-S link, and see Figure 7, Figure 11, event on P-S link being transmission from secondary earpiece to primary earpiece].

Regarding claim 10, Sridharan-Linsky teaches:
The method of claim 1, wherein the first device and the second device are audio devices [Sridharam Figure 1-2 shows audio devices].

Regarding claim 11, Sridharan teaches:
A computer program product for synchronizing device clocks, the computer program product including a set of non-transitory computer-readable instructions stored in a memory of a first device, the set of non-transitory computer-readable instructions being executable by a processor of the first device, and are configured to [¶0062-63]: 
Receive, at the first device a first time-based data stream from a peripheral device [See Figure 1, A-P link 140 and A-S link 142 between peripheral and first / second audio devices in L / R ear, ¶0025-26 140 and 142 used for audio transmission in a first stream based on time see Figure 3A-3C], the first time-based data stream having associated with a first clock, the first clock maintained at the peripheral device [Figure 2-3A-3C, ¶0027-30, a clock corresponding to master i.e. audio source of peripheral device source 210 is basis for interval between TX from audio source until next TX from audio source, see interval between 310 and next transmission in A-P 140 Figure 3A-3C], the first time-based data stream comprising at least one transmission event [Figure 3A-3C, ¶0027-30, first stream from audio source on A-P link comprises an event being 310]; 
establish a second time-based data stream between the first device and a second device [Figure 1-2, P-S link 124 is established between L and R earpiece, and see time-based stream as in Figure 3A-3C, ¶0025-30 used for sending audio data and timing information], the second time-based data stream associated with a second clock [See Figure 3A-3C, clock of earpieces for second stream determine a second interval between each transmission event 312 and clock for P-S link 124 exists ¶0027-30], the second clock maintained at the first device [¶0029 clock maintained at primary earpiece for aligning with master clock]; and synchronizing the second clock with the first clock using the at least one transmission event [¶0025-30, primary earpiece may synchronize second steams 124 to first stream 140 using audio transmission from master on first stream, i.e. an event, including clock information in the transmission, to align clock for second stream to avoid collisions].
Sridharan teaches time-based streams but not necessary isochronous however Linsky teaches isochronous [¶0031 earbuds part of isochronous group, ¶0020 Figure 1 ¶0020 link 160 and links 140, 150 between earbuds and source 130 are all isochronous].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify isochronous streams. Sridharan teaches Bluetooth ¶0029 and time-slotted communication Figure 3A-3C from source to earbuds and between earbuds. Sridharan does not expressly teach isochronous however it would have been obvious to modify Sridharan to be isochronous as in Linsky who teaches this is a known technique in BLE ¶0020 thus making it a simple substitution to replace the unspecified stream types of Sridharan to be isochronous as in Linsky without altering the intended outcome of the invention and avoid coexistence issues ¶0004.

Regarding claim 12, Sridharan-Linsky teaches:
The computer program product of claim 11, wherein establishing the second isochronous data stream includes exchanging information about a relationship between the first device and the peripheral device [Sridharan ¶0025-30, link 124 established by exchanging timing information regarding master clock and information from audio source i.e. peripheral device from primary earpiece device].

Regarding claim 13, Sridharan-Linsky teaches:
The computer program product of claim 11, wherein the at least one transmission event of the first isochronous data stream comprises a first anchor point [Sridharan, Figure 3A-3C, ¶0025-30, first stream on A-P link includes transmission event with first anchor point, being the point at which the transmission is sent 310, see also Figure 7 and Figure 11, each anchor point being the transmission from audio source of a packet to the earpieces], the second data stream includes at least one transmission event comprising a second anchor point [Sridharan, Figure 3A-3C, ¶0025-30, second stream on P-S link shows that transmissions / receptions on P-S link between primary and secondary audio devices adhere to a clock see Figure 3C, each transmission according to P-S clock is an anchor point , and Figure 7 and Figure 11, wherein the TX / RX anchor point of P-S stream as in Figure 3C may be when secondary earpieces sends request for missing packet to primary at a second anchor point, this anchor points is communication on the P-S link], and wherein the at least one transmission event of the second data stream is received after a determined subinterval [Examiner notes it is not clear which device is actually receiving e.g. first or second device, thus Sridharan Figure 3A-3C shows transmission events with subinterval 350 for P-S link, and transmission events being the communication on P-S interval at the corresponding clock cycle, the event being the TX / RX on the P-S link including a receiving the event i.e. the transmission in the TX, and as in Figure 7, Figure 11, transmission event may be a request for missing packet received from a secondary earpiece according to second anchor point defined by the P-S clock as in Figure 3C and ¶0029-30, and any TX / RX event on the P-S link associated with subinterval 350], the determined subinterval associated with a difference between the first anchor point and the second anchor point [Sridharan Figure 3A-3C ¶0025-30, subinterval 350 is difference between anchor points of A-P and P-S link, and see Figure 7, Figure 11, event on P-S link being transmission from secondary earpiece to primary earpiece].


Regarding claim 20, see similar rejection for claim 10.

Claim 5-8, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al. (“Sridharan”) (US 20190230459 A1) in view of Linsky et al. (“Linsky”) (US 20210376884 A1) and Ranasinghe (US 10034255 B2).

Regarding claim 5, Sridharan-Linsky teaches:
The method of claim 3, wherein synchronizing the first clock with the second clock includes determining an increase or decrease in the determined subinterval and shifting the second anchor point prior to receiving a subsequent transmission event of the first isochronous data stream based on the expected increase or decrease in the determined subinterval [Sridharan, see ¶0025-30, Figure 3C, the subinterval i.e. difference between A-P clock and P-S clock is shifted i.e. second anchor point being TX/RX of S-P is shifted to maintain the alignment 350 based on the determined error in clocks in ¶0029-30, thus determining an increase or decrease in the subinterval and c the increase or decrease i.e. drift.].
Sridharan-Linsky teaches aligning clocks for two streams but does not teach using a predictive algorithm however Ranasinghe teaches wherein synchronizing the first clock with the second clock includes using a predictive algorithm to predict an expected increase or decrease in the determined subinterval [Figure 1, 2A shows wireless device slave and master, and slave using a calculated offset to correct clock drift i.e. detect increase or decrease in subinterval being difference in clocks, see Figure 1 slave device i.e. first device sending to master i.e. peripheral a beacon and receiving a response, wherein only beacon responses based on good link quality are used, “Those packets which pass through correlation are used to provide a starting offset value (phase 105), and/or maintain a base offset value for ongoing use (phase 106), thereby to allow synchronization of the slave clock to the master clock” column 5 ll 3-20, and this is used to output to a predictive algorithm column 8 ll 55-60,  to predict future clock drifts, see column 11 ll 30-45 “a prediction algorithm is used to track the clock offset drift to predict the future clkerr.sub.i and to use this predicted value to adjust the VCO feed value. This allows the slave side clock to adjust in advance for anticipated variations as decided by the prediction algorithm”] and shifting the second anchor point prior to receiving a subsequent transmission event of the first isochronous data stream based on the expected increase or decrease in the determined subinterval [column 11 ll 30-45 use predicted offset to correct local oscillator i.e. clock based on predicted offset in the clocks between slave and master].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridharan such that the correction is determined based on a predicted drift as in Ranasinghe. Sridharan clearly shows detecting a drift value to use to correct a clock and it would have been obvious to modify Sridharan to use a predictive algorithm as in Ranasinghe who teaches that in a wireless network, slave devices aligning their clocks with master device clock can predict an amount to adjust its clock based on past adjustments, thus the determined alignment in Sridharan can be based on a predicted amount as in Ranasingh to achieve a proactive response to maintain distances between clocks rather than a reactive approach and be more accurate column 11 ll 15-30.

Regarding claim 6, Sridharan-Linsky-Ranasinghe teaches:
The method of claim 5 wherein the expected increase or decrease in the determined subinterval is based at least in part on a link quality determined between the peripheral device and the first device, the link quality between the first device and the second device, or the link quality between the peripheral device and the second device [Ranasinghe Figure 1 shows slave device i.e. first device sending to master i.e. peripheral a beacon and receiving a response, wherein only beacon responses based on good link quality i.e. low RTT are used for evaluation of clock error, see column 5 ll 3-20, thus link quality determines initial measurements, and prediction column 11 ll 30-45 wherein previous offset values determined based on link quality are used to predict future offsets, see rationale for combination as in claim 5].

 Regarding claim 7, Sridharan-Linsky-Ranasinghe teaches:
The method of claim 5, wherein the at least one transmission event of the first isochronous data stream is associated with a first receiving window in the first isochronous data stream [Figure 3B-3C of Sridharan, 310 is transmission event, associated with a window being time between 310 and next 310 on A-P link], the first receiving window having a first initial duration [[Figure 3A-3B of Sridharan, 310 is transmission event, associated with a window being time between 310 and next 310 on A-P link, comprising initial duration between the two transmissions], and the at least one transmission event of the second isochronous stream is associated with a second receiving window of the second isochronous data stream, the second receiving window having a second initial duration [Sridharan, Figure 3B-3C, ¶0028 and Figure 3B shows the P-S clock for second stream with a “receiving window” Examiner considers to be the difference between end of A-P RX of 310 and the beginning of P-S TX event, e.g. 350 in Figure 3C, and ¶0028-30 indicates this difference may naturally shorten over time as the drifts are different in each clock unless corrected at each A-P TX event, thus the second initial duration is difference between A-P and P-S event with natural drift before any correction is done at the P-S clock, during which clocks have drifted and a correction is required i.e. the differences between A-P and A-S clocks have become smaller than e.g. 350 as exemplified in Figure 3B where the difference goes to zero], and wherein the second initial duration is configured to be widened by adding a maximum drift value to the second initial duration, wherein the maximum drift value is based at least in part on the latest anchor point of the first isochronous data stream [Sridharan ¶025-30, see how Figure 3B shows the clock of P-S link moved forward and the clock of A-P link moves forward faster, thus shortening the difference between the two clocks over time i.e. creating the second initial duration, and is fixed by correcting the P-S clock to follow the A-P clock by a fixed amount according to clock information in each transmission on the A-P link, thus at every transmission on A-P link, there is a second initial duration which is the shortened difference between A-P and P-S clocks taught in ¶0028, and the A-P clock adds a drift value according to transmission from the A-P link to follow the A-P clock by a set amount 350, thus “widening” the second initial duration to 350 on each TX on A-P link, based on latest TX/RX anchor point of A-P link].

Regarding claim 8, Sridharan-Linsky- Ranasinghe teaches:
The method of claim 7, wherein the maximum drift value is added before the second initial duration [Sridharan, ¶0029-30, see audio packets are received from source on first stream 140 at time 310 in RX period and the clocks are aligned, see Figure 3C, the widened interval 350 is shown thus the correction is applied before the second initial duration as there is no shortening of that time difference in the solution in Figure 3C thus the correction occurs before any offset clocks as in Figure 3B is avoided].

Regarding claim 15, Sridharan-Linsky teaches:
The computer program product of claim 13, wherein synchronizing the first clock with the second clock includes determining an increase or decrease in the determined subinterval and shifting the second anchor point prior to receiving a subsequent transmission event of the first isochronous data stream based on the expected increase or decrease in the determined subinterval [Sridharan, see ¶0025-30, Figure 3C, the subinterval i.e. difference between A-P clock and P-S clock is shifted i.e. second anchor point being TX/RX of S-P is shifted to maintain the alignment 350 based on the determined error in clocks in ¶0029-30, thus determining an increase or decrease in the subinterval and reversing the increase or decrease i.e. drift.].
Sridharan-Linsky teaches aligning clocks for two streams but does not teach using a predictive algorithm however Ranasinghe teaches wherein synchronizing the first clock with the second clock includes using a predictive algorithm to predict an expected increase or decrease in the determined subinterval [Figure 1, 2A shows wireless device slave and master, and slave using a calculated offset to correct clock drift i.e. detect increase or decrease in subinterval being difference in clocks, see Figure 1 slave device i.e. first device sending to master i.e. peripheral a beacon and receiving a response, wherein only beacon responses based on good link quality are used, “Those packets which pass through correlation are used to provide a starting offset value (phase 105), and/or maintain a base offset value for ongoing use (phase 106), thereby to allow synchronization of the slave clock to the master clock” column 5 ll 3-20, and this is used to output to a predictive algorithm column 8 ll 55-60,  to predict future clock drifts, see column 11 ll 30-45 “a prediction algorithm is used to track the clock offset drift to predict the future clkerr.sub.i and to use this predicted value to adjust the VCO feed value. This allows the slave side clock to adjust in advance for anticipated variations as decided by the prediction algorithm”] and shifting the second anchor point prior to receiving a subsequent transmission event of the first isochronous data stream based on the expected increase or decrease in the determined subinterval [column 11 ll 30-45 use predicted offset to correct local oscillator i.e. clock based on predicted offset in the clocks between slave and master].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridharan such that the correction is determined based on a predicted drift as in Ranasinghe. Sridharan clearly shows detecting a drift value to use to correct a clock and it would have been obvious to modify Sridharan to use a predictive algorithm as in Ranasinghe who teaches that in a wireless network, slave devices aligning their clocks with master device clock can predict an amount to adjust its clock based on past adjustments, thus the determined alignment in Sridharan can be based on a predicted amount as in Ranasingh to achieve a proactive response to maintain distances between clocks rather than a reactive approach and be more accurate column 11 ll 15-30.

Regarding claim 16, Sridharan-Linsky-Ranasinghe teaches:
The computer program product of claim 15,
wherein the expected increase or decrease in the determined subinterval is based at least in part on a link quality determined between the peripheral device and the first device, the link quality between the first device and the second device, or the link quality between the peripheral device and the second device [Ranasinghe Figure 1 shows slave device i.e. first device sending to master i.e. peripheral a beacon and receiving a response, wherein only beacon responses based on good link quality i.e. low RTT are used for evaluation of clock error, see column 5 ll 3-20, thus link quality determines initial measurements, and prediction column 11 ll 30-45 wherein previous offset values determined based on link quality are used to predict future offsets, see rationale for combination as in claim 5].

Regarding claim 17, Sridharan-Linsky-Ranasinghe teaches:
The computer program product of claim 15, wherein the at least one transmission event of the first isochronous data stream is associated with a first receiving window in the first isochronous data stream [Figure 3B-3C of Sridharan, 310 is transmission event, associated with a window being time between 310 until next 310 on A-P link], the first receiving window having a first initial duration [Figure 3A-3B of Sridharan, 310 is transmission event, associated with a window being time between 310 and next 310 on A-P link, comprising initial duration between the two transmissions], and the at least one transmission event of the second isochronous stream is associated with a second receiving window of the second isochronous data stream, the second receiving window having a second initial duration  [Sridharan, Figure 3B-3C, ¶0028 and Figure 3B shows the P-S clock for second stream with a “receiving window” Examiner considers to be the difference between end of A-P RX of 310 and the beginning of P-S TX event, e.g. 350 in Figure 3C, and ¶0028-30 indicates this difference may naturally shorten over time as the drifts are different in each clock unless corrected at each A-P TX event, thus the second initial duration is difference between A-P and P-S event with natural drift before any correction is done at the P-S clock, during which clocks have drifted and a correction is required i.e. the differences between A-P and A-S clocks have become smaller than e.g. 350 as exemplified in Figure 3B where the difference goes to zero], and wherein the second initial duration is configured to be widened by adding a maximum drift value to the second initial duration, wherein the maximum drift value is based at least in part on the latest anchor point of the first isochronous data stream [Sridharan ¶025-30, see how Figure 3B shows the clock of P-S link moved forward and the clock of A-P link moves forward faster, thus shortening the difference between the two clocks over time i.e. creating the second initial duration, and is fixed by correcting the P-S clock to follow the A-P clock by a fixed amount according to clock information in each transmission on the A-P link, thus at every transmission on A-P link, there is a second initial duration which is the shortened difference between A-P and P-S clocks taught in ¶0028, and the A-P clock adds a drift value according to transmission from the A-P link to follow the A-P clock by a set amount 350, thus “widening” the second initial duration to 350 on each TX on A-P link, based on latest TX/RX anchor point of A-P link].

Regarding claim 18, Sridharan-Linsky-Ranasinghe teaches:
The method of claim 17, wherein the maximum drift value is added before the second initial duration [Sridharan, ¶0029-30, see audio packets are received from source on first stream 140 at time 310 in first window before second initial duration, these packets including clock, and primary clock changing clocks to align prior to second initial duration as this occurs at time of reception during first initial duration 310].

Claim 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al. (“Sridharan”) (US 20190230459 A1) in view of Linsky et al. (“Linsky”) (US 20210376884 A1) and Ranasinghe (US 10034255 B2) and Fellman et al. (“Fellman”) (US 20040208158 A1)..

Regarding claim 9, Sridharan-Linsky-Ranasinghe teaches:
The method of claim 7.
Sridharam teaches a drift value added but does not specify the range however Fellman teaches drift may be added wherein the maximum drift value ranges between -2 ms and 2 ms [¶0062, slave devices advance a clock by 1.5 microseconds or 60 microseconds depending on the periodicity, and thus this is within the claimed range].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the drift value being between -2 and 2 ms. Sridharam teaches changing the clock by modifying a drift to be aligned with the master clock, which includes adding a positive or negative value. It would have been obvious to modify Sridharan to have the drift values fall in this range as in Fellman ¶0062 who teaches this allows for reduced clock adjustments and maintain synchronization avoiding clock drift.

Regarding claim 19, Sridharan-Linsky- Ranasinghe teaches:
The method of claim 17.
Sridharam teaches a drift value added but does not specify the range however Fellman teaches drift may be added wherein the maximum drift value ranges between -2 ms and 2 ms [¶0062, apparatus monitors a clock and advances by adding a drift of a few microseconds or 60 microseconds thus within the range claimed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the drift value being between -2 and 2 ms. Sridharam teaches changing the clock by modifying a drift to be aligned with the master clock, which includes adding a positive or negative value. It would have been obvious to modify Sridharan to have the drift values fall in this range as in Fellman ¶0062 who teaches this allows for reduced clock adjustments and maintain synchronization avoiding clock drift.

Examiner’s Note
	Examiner recommends modifying claim 4 to recite “in response to” instead of “if” as in the last limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200359134 A1 – Figure 4A-E and Figure 7
US 20140029701 A1 - ¶0056
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478